Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108520895 A (pub. 2018-09-11; AU Optronics Corp;  by the Examiner), hereafter referred to as CN108.

As to claim 1, CN108 discloses an OLED display panel (figure 21, display panel 10s with encapsulation structure 400 and OLED 220 detailed in figure 2 and page 5), comprising:
a substrate (fig 2, display 10 with fig 21, substrate 100 shown in cross section 2-2) comprising a display region (110), a first region disposed around the display region (fig 21, region including retaining wall 600), and a second region (region including grooves 501 and 502) disposed between the display region (110) and the first region (region of retaining wall 600), wherein the second region (grooves 501 and 502) is disposed around the display region (110);
a light-emitting function layer disposed on the display region (fig 2 labels the light-emitting functional layer 220 in region 110);
a retaining wall disposed on the first region (fig 21 region of retaining wall 600 is considered to be the first region); and 

wherein the thin film packaging layer (layer 400, page 4) comprises a first inorganic layer (410), an organic layer (430), and a second inorganic layer (420) disposed in a stack, and a notch is defined in the first inorganic layer disposed in the second region (fig 21, notch is considered to be the through hole in layer 410 since the applicant teaches that a through hole in the first inorganic layer of the Applicant’s application is considered to be a notch). 

As to claim 2, CN108 discloses the OLED display panel as claimed in claim 1 (paragraphs above),
wherein the first inorganic layer (410) is provided with one notch (opening in 410 for groove 501), and the notch is disposed along a direction surrounding the display region (fig 5, groove 501 surrounding display region 110). 

As to claim 3, CN108 discloses the OLED display panel as claimed in claim 1 (paragraphs above),


As to claim 4, CN108 discloses the OLED display panel as claimed in claim 3 (paragraphs above),
wherein each of a plurality of first spacers (spacers are the space between grooves 501) is between adjacent notches (notches in layer 410 of groove 501), and a sum of lengths of the plurality of notches is greater or less than a sum of lengths of the plurality of first spacers (fig 6 shows that the lengths of 501 surrounding the display is not equal to the length of the spacers). 

As to claim 5, CN108 discloses the OLED display panel as claimed in claim 4 (paragraphs above),
wherein the display region (110) comprises a first diagonal corner portion (fig 6, upper left corner) and a second diagonal corner portion (bottom right corner) disposed opposite to each other, and a third diagonal 
the first diagonal corner portion, the second diagonal corner portion, the third diagonal corner portion, and the fourth diagonal corner portion are correspondingly provided with the notches (notches of grooves 501 at each corner). 

As to claim 6, CN108 discloses the OLED display panel as claimed in claim 5 (paragraphs above),
wherein the display region (110) further comprises a first end portion (left side end), a second end portion (right side), a third end portion (top side), and a fourth end portion (bottom side), the first end portion is disposed between the first diagonal corner portion (first corner) and the fourth diagonal corner portion (fourth corner), the second end portion is disposed between the first diagonal corner portion (first corner) and the third diagonal corner portion (third corner), and the third end portion is disposed between the third diagonal corner portion (third corner) and the second diagonal corner portion (second corner), and the fourth end portion is disposed between the second diagonal corner portion (second corner) and the fourth diagonal corner portion (fourth corner); and 


As to claim 7, CN108 discloses the OLED display panel as claimed in claim 6 (paragraphs above),  
wherein the notches comprise first notches (fig 6, notches 501 in the corners) and second notches (notches 501 between the corners), the first notches are arc-shaped (fig 6, arc-shaped corner notches 501), and the second notches are strip-shaped (fig 6, strip-shaped notches 501 between the corner notches); and 
the first diagonal corner portion, the second diagonal corner portion, the third diagonal corner portion, and the fourth diagonal corner portion are correspondingly provided with the first notches (arc-shaped notches 501 in the corners), and the first end portion, the second end portion, the third end portion, and the fourth end portion are correspondingly provided with the second notches (strip-shaped notches 501 between the corners). 

As to claim 8, CN108 discloses the OLED display panel as claimed in claim 1 (paragraphs above),


As to claim 9, CN108 discloses the OLED display panel as claimed in claim 8 (paragraphs above),
wherein on any of the at least one sub-region, each of second spacers is between adjacent notches (fig 6, spaces between notches 501), and the second spacers on adjacent sub-regions are spaced apart (fig 6, spaces between notches 502). 

As to claim 10, CN108 discloses the OLED display panel as claimed in claim 1 (paragraphs above),
wherein the notch is a groove, or the notch is a through hole passing through the first inorganic layer (fig 21, notch through layer 410). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108 in view of Lee et al. (US Pub. No. 2019/0165298 A1), hereafter referred to as Lee.

As to claim 12, CN108 discloses a manufacturing method of an OLED display panel (figure 21, display panel 10s with encapsulation structure 400 and OLED 220 detailed in figure 2 and page 5; and page 14), comprising following steps:

forming a light-emitting functional layer (layer 220 labeled in fig 2) on the display region (110) and forming a retaining wall (600) on the first region (region surrounding 110);
forming a first inorganic layer (layer 410; page 4) on the light-emitting functional layer (220), wherein the first inorganic layer (410) extends to the retaining wall (600) through the second region (region between wall 600 and display 110);
forming a notch (501) in the first inorganic layer (410) disposed in the second region (region between wall 600 and display 110); and 
forming an organic layer (layer 430; page 4) and a second inorganic layer (layer 420; page 4) sequentially on the first inorganic layer (410). 
CN108 does not disclose the process for forming the notch in the first inorganic layer and therefore does not disclose performing an image 
Nonetheless, Lee discloses that forming a pattern in an inorganic encapsulation layer is performed by an image process on the inorganic layer ([0044]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the notch in the inorganic encapsulation layer of CN108 using a photo/image process as taught by Lee since photoresist/masking/etchings processes allow for the processing of the display layer with well controlled width openings and depths.  

As to claim 13, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 12 (paragraphs above). 
CN108 further discloses wherein the first inorganic layer (410) is provided with one notch (opening in 410 for groove 501), and the notch is disposed along a direction surrounding the display region (fig 5, groove 501 surrounding display region 110).

As to claim 14, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 12 (paragraphs above).
CN108 further discloses wherein the first inorganic layer (410) is provided with multiple notches (openings in 410 for groove 501 shown in figure 5), and the notches are disposed at intervals along a direction surrounding the display region (fig 5 shows the notches 501 at intervals surrounding the display region 110).

As to claim 15, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 12 (paragraphs above).
CN108 further discloses wherein each of a plurality of first spacers (spacers are the space between grooves 501) is between adjacent notches (notches in layer 410 of groove 501), and a sum of lengths of the plurality of notches is greater or less than a sum of lengths of the plurality of first spacers (fig 6 shows that the lengths of 501 surrounding the display is not equal to the length of the spacers).

As to claim 16, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 12 (paragraphs above).
CN108 further discloses wherein the second region (region between wall 600 and display area 110) comprises at least one sub-region disposed around the display region (sub-region between 110 and wall 600), and multiple notches (501 and 502) are correspondingly defined in any of the at least one sub-region (region between display 110 and wall 600).

As to claim 17, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 16 (paragraphs above).
CN108 further discloses wherein on any of the at least one sub-region, each of second spacers is between adjacent notches (fig 6, spaces between notches 501), and the second spacers on adjacent sub-regions are spaced apart (fig 6, spaces between notches 502).
 
As to claim 18, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 12 (paragraphs above).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108 in view of Chen et al. (US Pub. No. 2019/0237701 A1), hereafter referred to as Chen.

As to claim 11, CN108 discloses the OLED display panel as claimed in claim 1 (paragraphs above),
CN108 does not disclose a thickness of the first inorganic layer or organic layer.  
Nonetheless, Chen discloses wherein a thickness of a first inorganic layer is 1 to 2 microns, and a thickness of an organic layer is 4 to 10 microns ([0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the thickness of the encapsulation layers of CN108 with the thicknesses as taught by Chen since this will provide sufficient thickness to ensure that moisture and . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN108 in view of Lee and further in view of Chen. 

As to claim 19, CN108 in view of Lee disclose the manufacturing method of the OLED display panel as claimed in claim 12 (paragraphs above).
CN108 in view of Lee does not disclose a thickness of the first inorganic layer or organic layer.  
Nonetheless, Chen discloses wherein a thickness of a first inorganic layer is 1 to 2 microns, and a thickness of an organic layer is 4 to 10 microns ([0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the thickness of the encapsulation layers of CN108 with the thicknesses as taught by Chen since this will provide sufficient thickness to ensure that moisture and oxygen do not contaminate the organic light emission functional layers while allowing for good light emission characteristics. 

Pertinent Art
US Pub. No. 2021/0336208A1 and US Pub. No. 2017/0309536A1 are pertinent prior art references, additionally, CN109802053 cited on IDS received 1/19/2021 is a pertinent reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/2/2021